Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claims 59-62 applicant’s specification paragraph 0220 shows  non-transitory medium that can be used to carry or store desired program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer. The applicant specification fail to show the means has structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 44-46,48, 50-53, 55, 57,59, 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) in view of LI et al. (U.S. Pub No. 2019/0313279 A1).


44. Khoryaev teaches a method for wireless communications, comprising, at a first wireless communication device: selecting a set of transmission time intervals for transmission of a first data packet based, at least in part, on a first resource window and a first latency type associated with the first data packet [abstract, par 0095, 0159, The UE may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE. The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.  In some embodiments, such information may be related to one or more of the operations described herein. In some embodiments, such information may be related to one or more of transmission time intervals (TTIs), short TTIs, configuration of TTIs, configuration of short TTIs, resource pools, channel sensing, sensing window, resource selection window, resource (re)-selection window. Transmission of SCI-F1 jointly with short TTI may reduce the latency benefits that can be provided by short TTI in cases in which enhanced UEs 102 decode SCI-F1 in order to decode sPSSCH. However, the system may be designed in a way that SCI-F1 is transmitted mainly for compatibility considerations to legacy UEs 102, while for enhanced UEs 102, the additional sPSCCH can be defined]; transmitting the first data packet, over a data channel, to a second wireless communication device in a vehicle-to-everything system via the set of transmission time intervals [par 0197,  In some embodiments, the UE 102 may select resources for transmission by other UEs 102. In some embodiments, the UE 102 may inform other UEs 102 about S-TTI resources reserved for their transmission using either SCI format for legacy UEs 102 and/or enhanced UEs 102]; and
 	Khoryaev fail to show selecting a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet, wherein the first latency type and the second latency type are different; transmitting a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet.
 	In an analogous art LI show selecting a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet [par 0007, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e).  When selecting resources, the device may select K resources, which are respectively located within different subframes], wherein the first latency type and the second latency type are different; transmitting a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet [par 0007, Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e). More particularly, when c=d, the PSCCH and the PSSCH are located within the same subframe. An interval between subframe (n+e) and subframe (n+d) is equal to a reserved interval].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


45. Khoryaev and LI creates the method of claim 44, Khoryaev fail to show and further comprising: selecting the set of reserved resources for transmission of the second data packet concurrent the transmission of the first data packet.
 	In an analogous art LI show and further comprising: selecting the set of reserved resources for transmission of the second data packet concurrent the transmission of the first data packet [par 0007, 0014, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e). Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


46. Khoryaev and LI defines the method of claim 45, Khoryaev fail to show wherein the reservation indication conveys a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits.
 	In an analogous art LI show wherein the reservation indication conveys a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits [par 0013, The PSSCH resource pool still allocates resources taking a sub-channel as the allocation granularity. For a device, the index of the PSCCH occupied by the device equals to the minimum among indexes of sub-channels of the PSSCH occupied by the device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


48. Khoryaev and LI provides the method of claim 46, Khoryaev fail to show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the first data packet. 
 	In an analogous art LI show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the first data packet [par 0016, Assuming that R.sub.x,y is a monadic subframe resource in the selection window [n+T.sub.1,n+T.sub.2], R.sub.x,y is located in the subframe y and contains one or more consecutive sub-channels starting from the subchannel x, when the PRBs of R.sub.x,y+jP.sub.A and the PRBs of resource Y is overlapped]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because  the device may avoid to occupy the same resources with other devices to transmit data as much as possible.

50. Khoryaev and LI demonstrate the method of claim 44, Khoryaev fail to show wherein the set of reserved resources comprises resources reserved for use by at least one other wireless communication device and associated with traffic having a lower priority than the first data packet.
	In an analogous art LI show wherein the set of reserved resources comprises resources reserved for use by at least one other wireless communication device and associated with traffic having a lower priority than the first data packet [par 0193, When the transmission parameters are adjusted at other timing positions, the UE may work according to the adjusted transmission parameters on resources, which are reserved by a previous resource selection. The UE performs the resource selection (1003) according to the adjusted transmission parameters, until the UE needs to perform the resource selection. For example, if the number of adjusted subchannels is less than the number of subchannels of reserved resources, data transmission may be scheduled according to the number of adjusted subchannels. That is, only some of the reserved subchannels are occupied. If the adjusted number of times for transmitting data is less than the number of reserved resources for the same data, the data transmission may be scheduled]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because  the device may avoid to occupy the same resources with other devices to transmit data as much as possible.

51, Khoryaev describe an apparatus for wireless communications, comprising: memory; a transceiver; a processor in electronic communication with the memory and the transceiver [par 0048, As used herein, the term “circuitry” may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group), and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable hardware components that provide the described functionality]; and instructions stored in the memory and executable by the processor to cause the apparatus to: select a set of transmission time intervals for transmission of a first data packet based, at least in part, on a first resource window and a first latency type associated with the first data packet[abstract, par 0095, 0159, The UE may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE. The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.  In some embodiments, such information may be related to one or more of the operations described herein. In some embodiments, such information may be related to one or more of transmission time intervals (TTIs), short TTIs, configuration of TTIs, configuration of short TTIs, resource pools, channel sensing, sensing window, resource selection window, resource (re)-selection window. Transmission of SCI-F1 jointly with short TTI may reduce the latency benefits that can be provided by short TTI in cases in which enhanced UEs 102 decode SCI-F1 in order to decode sPSSCH. However, the system may be designed in a way that SCI-F1 is transmitted mainly for compatibility considerations to legacy UEs 102, while for enhanced UEs 102, the additional sPSCCH can be defined]; wherein the first latency type and the second latency type are different [par 0199,  In some cases, periodicities of greater than 100 msec may be used. In some cases, latency of 100 msec or less may be used. In some embodiments, reduced latency (such as 20 msec or other value) may be used. Such a reduced latency may provide challenges in some use cases, including but not limited to use cases which are based on short transmission period and low latency requirement]; by the transceiver, of: the first data packet, over a data channel, to a second wireless device in a vehicle-to-everything system via the set of transmission time intervals[par 0197,  In some embodiments, the UE 102 may select resources for transmission by other UEs 102. In some embodiments, the UE 102 may inform other UEs 102 about S-TTI resources reserved for their transmission using either SCI format for legacy UEs 102 and/or enhanced UEs 102];;
 	Khoryaev fail to show select a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet, and initiate transmission, and a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet.
 	In an analogous art LI show select a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet[par 0007, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e).  When selecting resources, the device may select K resources, which are respectively located within different subframes], and initiate transmission, and a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet[par 0007, Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e). More particularly, when c=d, the PSCCH and the PSSCH are located within the same subframe. An interval between subframe (n+e) and subframe (n+d) is equal to a reserved interval].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.

2. Khoryaev and LI provide the method of claim 51, further comprising at the first wireless communication device [Khoryaev, abstract, Embodiments of a User Equipment (UE) and methods for communication are generally described herein. The UE may select, from a plurality of short transmission time intervals (TTIs)],


52. Khoryaev and LI convey the apparatus of claim 51, Khoryaev fail to show wherein the instructions are further executable by the processor to cause the apparatus to: select the set of reserved resources for transmission of the second data packet concurrently with initiation of the transmission of the first data packet.
 	In an analogous art LI show wherein the instructions are further executable by the processor to cause the apparatus to: select the set of reserved resources for transmission of the second data packet concurrently with initiation of the transmission of the first data packet[par 0007, 0014, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e). Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


53. Khoryaev and LI disclose the apparatus of claim 51, Khoryaev fail to show wherein the reservation indication conveys a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits.
 	In an analogous art LI show wherein the reservation indication conveys a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits[par 0013, The PSSCH resource pool still allocates resources taking a sub-channel as the allocation granularity. For a device, the index of the PSCCH occupied by the device equals to the minimum among indexes of sub-channels of the PSSCH occupied by the device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.

55. Khoryaev and LI display the apparatus of claim 53,Khoryaev fail to show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the first data packet.
 	In an analogous art LI show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the first data packet [par 0016, Assuming that R.sub.x,y is a monadic subframe resource in the selection window [n+T.sub.1,n+T.sub.2], R.sub.x,y is located in the subframe y and contains one or more consecutive sub-channels starting from the subchannel x, when the PRBs of R.sub.x,y+jP.sub.A and the PRBs of resource Y is overlapped]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because  the device may avoid to occupy the same resources with other devices to transmit data as much as possible.

57, Khoryaev and LI creates the apparatus of claim 51, Khoryaev fail to show wherein the set of reserved resources comprises resources reserved for use by at least one other wireless communication device and associated with traffic having a lower priority than the first data packet.
 	In an analogous art LI show wherein the set of reserved resources comprises resources reserved for use by at least one other wireless communication device and associated with traffic having a lower priority than the first data packet [par 0193, When the transmission parameters are adjusted at other timing positions, the UE may work according to the adjusted transmission parameters on resources, which are reserved by a previous resource selection. The UE performs the resource selection (1003) according to the adjusted transmission parameters, until the UE needs to perform the resource selection. For example, if the number of adjusted subchannels is less than the number of subchannels of reserved resources, data transmission may be scheduled according to the number of adjusted subchannels. That is, only some of the reserved subchannels are occupied. If the adjusted number of times for transmitting data is less than the number of reserved resources for the same data, the data transmission may be scheduled]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because  the device may avoid to occupy the same resources with other devices to transmit data as much as possible.

59, (New) A first wireless communication device comprising: means for selecting a set of transmission time intervals for transmission of a first data packet based, at least in part, on a first resource window and a first latency type associated with the first data packet[abstract, par 0095, 0159, The UE may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE. The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.  In some embodiments, such information may be related to one or more of the operations described herein. In some embodiments, such information may be related to one or more of transmission time intervals (TTIs), short TTIs, configuration of TTIs, configuration of short TTIs, resource pools, channel sensing, sensing window, resource selection window, resource (re)-selection window. Transmission of SCI-F1 jointly with short TTI may reduce the latency benefits that can be provided by short TTI in cases in which enhanced UEs 102 decode SCI-F1 in order to decode sPSSCH. However, the system may be designed in a way that SCI-F1 is transmitted mainly for compatibility considerations to legacy UEs 102, while for enhanced UEs 102, the additional sPSCCH can be defined]; means for transmitting the first data packet, over a data channel, to a second wireless communication device in a vehicle-to-everything system via the set of transmission time intervals[par 0197,  In some embodiments, the UE 102 may select resources for transmission by other UEs 102. In some embodiments, the UE 102 may inform other UEs 102 about S-TTI resources reserved for their transmission using either SCI format for legacy UEs 102 and/or enhanced UEs 102];; and
 	Khoryaev fail to show means for selecting a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet, wherein the first latency type and the second latency type are different; means for transmitting a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet.
 	In an analogous art LI show means for selecting a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet[par 0007, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e).  When selecting resources, the device may select K resources, which are respectively located within different subframes], wherein the first latency type and the second latency type are different; means for transmitting a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet[par 0007, Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e). More particularly, when c=d, the PSCCH and the PSSCH are located within the same subframe. An interval between subframe (n+e) and subframe (n+d) is equal to a reserved interval].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.

60. Khoryaev and LI creates the first wireless communication device of claim 59, and Khoryaev fail to show further comprising: means for selecting the set of reserved resources for transmission of the second data packet concurrent the transmission of the first data packet.
 	In an analogous art Li show further comprising: means for selecting the set of reserved resources for transmission of the second data packet concurrent the transmission of the first data packet [par 0007, 0014, And then, the device selects the PSCCH/PSSCH resource in subframe n. Denote that the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and reserved resource is in subframe (n+e). Subsequently, the PSCCH is transmitted in subframe (n+c), the PSSCH is transmitted in subframe (n+d), and next data is transmitted in the reserved resource (n+e)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev and LI because provides a congestion control method and device, which provide a mechanism for finding and controlling congestion, thereby better avoiding collision and interference among devices.


Claim(s) 47, 54, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) in view of LI et al. (U.S. Pub No. 2019/0313279 A1) in further view of BALDEMAIR et al. (U.S. Pub No. 2019/0200355 A1).


47. Khoryaev and LI create the method of claim 46, Khoryaev and LI fail to show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the first data packet or a last slot used for the transmission of the first data packet.
 	In an analogous art BALDEMAIR show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the first data packet or a last slot used for the transmission of the first data packet [par 0010, The reference slot may be a slot of the slot aggregation, based on whose location the location of the slot aggregation may be determined or be fixed. The reference slot may in particular be the first slot of the slot aggregation, or the last slot of the slot aggregation. Based on the reference slot and the number of slots in the slot aggregation the time interval covered by the slot aggregation may be defined or determined].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and BALDEMAIR because slot allocation indication may comprise a bit pattern indicating the number of slots being aggregated and/or a slot location indication.

54. Khoryaev and LI create the apparatus of claim 53, Khoryaev and LI fail to show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the first data packet or a last slot used for the transmission of the first data packet.
 	In an analogous art BALDEMAIR show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the first data packet or a last slot used for the transmission of the first data packet[par 0010, The reference slot may be a slot of the slot aggregation, based on whose location the location of the slot aggregation may be determined or be fixed. The reference slot may in particular be the first slot of the slot aggregation, or the last slot of the slot aggregation. Based on the reference slot and the number of slots in the slot aggregation the time interval covered by the slot aggregation may be defined or determined].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and BALDEMAIR because slot allocation indication may comprise a bit pattern indicating the number of slots being aggregated and/or a slot location indication.


Claim(s) 49, 56, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) in view of LI et al. (U.S. Pub No. 2019/0313279 A1) in further view of Zhang et al. (U.S. Pub No. 2018/0063840 A1).


49, Khoryaev and LI illustrate the method of claim 44, Khoryaev and LI fail to show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets.
 	In an analogous art Zhang show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device [par 0013, 0014, the first aspect of the embodiments of the present invention, in a second implementation of the first aspect of the embodiments of the present invention, the allocating a PUCCH format 2x resource on an unoccupied resource index on the selected format 2x RB with the lowest multiplexing degree includes: determining a next unoccupied target resource index according to a predetermined distance interval between resource indexes on the selected format 2x RB with the lowest multiplexing degree], the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets [par 0045,  indicates that data from a higher layer is compressed into a frame for transmission at a radio link layer. The TTI is duration of independent decoding transmission on a radio link. The TTI is related to a size of a data block from a higher network layer to the radio link layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and Zhang because provide a resource allocation method, a base station, and a communications system, thereby ensuring even UE multiplexing degrees of different RBs, reducing inter symbol interference on a PUCCH format 2x resource.


56. Khoryaev and LI defines the apparatus of claim 51, Khoryaev and LI fails to show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets.
 	In an analogous art Zhang show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device[par 0013, 0014, the first aspect of the embodiments of the present invention, in a second implementation of the first aspect of the embodiments of the present invention, the allocating a PUCCH format 2x resource on an unoccupied resource index on the selected format 2x RB with the lowest multiplexing degree includes: determining a next unoccupied target resource index according to a predetermined distance interval between resource indexes on the selected format 2x RB with the lowest multiplexing degree],, the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets[par 0045,  indicates that data from a higher layer is compressed into a frame for transmission at a radio link layer. The TTI is duration of independent decoding transmission on a radio link. The TTI is related to a size of a data block from a higher network layer to the radio link layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and Zhang because provide a resource allocation method, a base station, and a communications system, thereby ensuring even UE multiplexing degrees of different RBs, reducing inter symbol interference on a PUCCH format 2x resource.

61. Khoryaev and LI reveal the first wireless communication device of claim 59, Khoryaev and LI fail to show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets.
 	In an analogous art Zhang show wherein the set of reserved resources comprises unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device[par 0013, 0014, the first aspect of the embodiments of the present invention, in a second implementation of the first aspect of the embodiments of the present invention, the allocating a PUCCH format 2x resource on an unoccupied resource index on the selected format 2x RB with the lowest multiplexing degree includes: determining a next unoccupied target resource index according to a predetermined distance interval between resource indexes on the selected format 2x RB with the lowest multiplexing degree], the retransmissions from the at least one other wireless device corresponding to one or more previously decoded data packets[par 0045,  indicates that data from a higher layer is compressed into a frame for transmission at a radio link layer. The TTI is duration of independent decoding transmission on a radio link. The TTI is related to a size of a data block from a higher network layer to the radio link layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and Zhang because provide a resource allocation method, a base station, and a communications system, thereby ensuring even UE multiplexing degrees of different RBs, reducing inter symbol interference on a PUCCH format 2x resource.


Claim(s) 58, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) in view of LI et al. (U.S. Pub No. 2019/0313279 A1) in further view of Cheng et al. (U.S. Pub No. 2012/0120889 A1).


58. Khoryaev and LI disclose the apparatus of claim 51, Khoryaev and LI fail to show wherein the instructions are further executable by the processor to cause the apparatus to: determine a size of the resource window based at least in part on a soft buffer of the second wireless device
 	In an analogous art Cheng show wherein the instructions are further executable by the processor to cause the apparatus to: determine a size of the resource window based at least in part on a soft buffer of the second wireless device [par 0084, the soft buffer 910 by scheduling only small transport blocks with sizes which completely fit into a new soft buffer size which results out of the new reconfiguration and an old soft buffer size. In particular, the network node 804 would schedule only small transport block sizes during the RRC uncertainty time window such that the terminal's available soft buffer 910 is sufficient to store the complete codeword]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and Cheng because provides a terminal (e.g., LTE Rel-10 terminal) that allocates a soft buffer located therein after interacting with a network node. 



62. Khoryaev and Li create the first wireless communication device of claim 59, and Khoryaev and LI fail to show further comprising: means for determining a size of the resource window based at least in part on a soft buffer of the second wireless device.
 	In an analogous art Cheng show further comprising: means for determining a size of the resource window based at least in part on a soft buffer of the second wireless device[par 0084, the soft buffer 910 by scheduling only small transport blocks with sizes which completely fit into a new soft buffer size which results out of the new reconfiguration and an old soft buffer size. In particular, the network node 804 would schedule only small transport block sizes during the RRC uncertainty time window such that the terminal's available soft buffer 910 is sufficient to store the complete codeword]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, LI, and Cheng because provides a terminal (e.g., LTE Rel-10 terminal) that allocates a soft buffer located therein after interacting with a network node. 



Response to Arguments

Neither KHORYAEV et al. or Alexey, alone or as allegedly combined, disclose or reasonably suggest a method for wireless communications as recited in claim 2 comprising, “ata first wireless communication device: selecting a set of transmission time intervals for transmission of a first data packet based, at least in part, on a first resource window and a first latency type associated with the first data packet; selecting a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet, wherein the first latency type and the second latency type are different; transmitting the first data packet, over a data channel, to a second wireless communication device in a vehicle-to-everything system via the set of transmission time intervals; and transmitting a reservation indication, over a control channel, wherein the reservation indication conveys the set of reserved resources for the transmission of the second data packet” and further “determining a size of the resource window based at least in part on a soft buffer of the second wireless device”.
Hence, it is respectfully submitted that claim 2 is patentable over the applied references, and further for similar reasons new claims 44-62 are each also patentable over the applied references

The applicant’s arguments are moot in view of new rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468